Citation Nr: 0733358	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  05-21 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability as a result of VA treatment of a 
pituitary adenoma.



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1963 to 
March 1967.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Philadelphia, Pennsylvania, Department of 
Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that in 1988 he had visions problems and 
went to the eye specialties clinic at the VA Medical Center 
(VAMC) in Tucson, Arizona for treatment.  He states that he 
was told that something was wrong, but that the doctors were 
unsure of what.  He states that his vision subsequently got 
worse and a private optometrist recommended that he get a CAT 
(computed axial tomography) scan.  The veteran states that 
eventually a tumor was found, and that the delay in finding 
the tumor resulted in vision problems.  He also states that 
he had his second brain surgery in 1989 at the VAMC in Little 
Rock, Arkansas.  He contends that during this surgery his 
carotid artery was cut and the soft pallet in his mouth was 
broken.  He claims that this has led to constant throat 
infections, nose bleeds, and him having an abnormal voice.

The veteran has identified the existence of relevant VA 
medical records from VAMC Tucson in 1988 and from VAMC Little 
Rock in 1989 or 1990.  Some lab results from VAMC Little Rock 
from 1990 are of record.  Besides these lab results, none of 
the relevant treatment records have been obtained.  VA has 
made numerous efforts to obtain these records.  However, 
efforts to obtain such records must continue until it is 
determined that the requested records do not exist or that 
further attempts to obtain such records would be futile.  See 
38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(c)(2) (2007).  The non-existence or unavailability of 
such records must be verified by each Federal department or 
agency from whom they are sought.  Id.  Simply put, the Board 
is not in a position to make a determination on a claim when 
none of the relevant records are before it, and there is no 
formal finding that the records are unavailable. 

The Board also notes that it would behoove the AMC/RO to take 
this opportunity to ensure that the veteran has been given 
proper notice and assistance as required by the Veterans 
Claims Assistance Act of 2000, and pertinent case law, 
including Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).
 
Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should review the record 
and ensure that all notification and 
development is completed as required by 
the VCAA, in accordance with 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126; implementing regulations; and 
interpretative precedent decisions.  

2.  The AMC/RO should make one more effort 
to obtain the VA treatment, 
hospitalization, surgical, and outpatient 
records previously identified by the 
veteran, including records from VAMC 
Tucson in 1988 and VAMC Little Rock in 
1989 and 1990.     

If it is determined that the relevant 
records are unavailable and that further 
efforts to obtain those documents would be 
futile, the AMC/RO should follow the 
established procedure and draft a 
memorandum reflecting a formal finding 
regarding the unavailability of the 
records.  Individuals at the contacted 
facilities should be asked to certify that 
the treatment and surgical records are 
unavailable, and if possible, the reason 
therefore.  Notice of any such finding 
must be provided to the veteran in 
accordance with established procedures, 
and should also be added to the claims 
file.  If records have been archived, and 
attempt to retrieve them should be 
undertaken, and if not, explanation as to 
why this is not possible should be placed 
in the claims file and appellant and his 
representative so notified.

3.  The AMC/RO should then review the 
entire file and readjudicate the claim.  
If any benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



